 In the Matter of CARNEGIE-ILLINOIS STEEL CORPORATIONandDISTRICT50,UNITED MINE WORKERS OF AMERICAIn the Matter Of CARNEGIE-ILLINOIS STEEL CORPORATIONandUNITEDSTEELWORKERS OF AMERICA, CIOCases Nos. 6-R-775 and 6-8-8193 respectively.DecidedOctober 25, 1943Mr. John G. Patterson, II,of Pittsburgh, Pa., for the Company.Mr. Philip M. Curran,of Pittsburgh, Pa., for the C. I. O.Mr. Stanley Denlinger,of Akron, Ohio,Mr. John Miller,of Pitts-burgh, Pa.,Mr. Charles McGuire,ofWhitaker, Pa., andMr. JohnBeerman,of Homestead, Pa., for District 50.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon an amended petition duly filed by District 50, United MineWorkers of America, herein called District 50, and upon a petitionduly filed by United Steelworkers of America, CIO, herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Carnegie-Illinois SteelCorporation, Pittsburgh, Pennsylvania, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before Henry Shore,Trial Examiner.Said hearing was held at Pittsburgh, Pennsylvania,on September 23, 1943.The Company, District 50, and the C. I. O.appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.Both the Company and the C. 1. 0. movedto dismiss the petition filed by District 50, and District 50 moved for adismissal of the petition filed by the C. I. O.These motions were re-ferred by the Trial Examiner to the Board.For reasons hereinafterstated, all motions are denied.The Trial Examiner's rulings made at53 N. L. R. B., No. 13.165 66DWISIONIS OF NAMIONALLABOR RELATIONS BOARDthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCarnegie-Illinois Steel Corporation, a wholly owned subsidiary ofthe United States Steel Corporation, is a New Jersey corporation withitsprincipal executive offices located in Pittsburgh, Pennsylvania.The Company is engaged in the manufacture and sale of steel, steelproducts, and byproduct coke in plants located in Illinois, Indiana,Ohio, Pennsylvania, and West Virginia.We are concerned hereinwith the following plants of the Company which comprise its Home-stead District: (a) the Homestead Steel Works, located at Munhall,Pennsylvania, herein called the Homestead Works; (b) , the CarrieFurnace, located at Rankin, Pennsylvania, herein called the Carrieplant; (c) the Wheel & Axle Division, located at McKees Rocks,Pennsylvania, herein called theW & A plant; and (d) the SouthCharleston Naval Ordnance plant, located at South Charleston, WestVirginia, herein called the South Charleston plant.The above-mentioned plants used raw materials during the past 12-month periodvalued in excess of $1,000,000, of which more than 25 percent originatedfrom points outside the States of Pennsylvania and West Virginia andmoved in interstate commerce to the above-mentioned plants.Thevalue of the finished products during the same period at the above-mentioned plants was in excess of $2,000,000, of which more than 25percent was shipped in interstate commerce to points outside theStates of Pennsylvania and West Virginia.The Company admits that it, through the operation of the afore-mentioned plants, as well as through its other operations, is engagedin interstate commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is an unaffiliatedlabor organization, admitting to membership employees of theCompany.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of^the Company. 0CARNEG'IE'-ILLINOIS STEEL CORPORATION67III.THE QUESTION CONCERNINGREPRESENTATIONBoth District 50 and the C. I. O. have requested the Company forrecognition, and the Company has refused both requests in theabsence of certification by the Board.Statements of the Regional Director and the Trial Examiner, intro-duced into evidence at the hearing, indicate that District 50 and theC. I. O. each represents a substantial number of employees in the unithereinafter found appropriate.' 'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the -meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O.-and the Company contend that all plant-protectiondepartment employees in the Homestead District -of the Company,consisting of the Homestead, Carrie, W & A, and the South Charlestonplants, including watchmen, policemen, guards, and fire inspectors,but excluding administrative and confidential employees, as well assupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such changes, constitute an appropriate unit.District 50, without disputing the classifications contained in the unitabove mentioned, contends that the-unit should be confined solely tothe Homestead and Carrie plants.The record reveals that the four plants together constitute theHomestead District of the Company which is under the supervision ofa general superintendent ; that there is a divisional superintendent whohandles industrial relations for the entire District; that the sameproducts of the Company may be processed at more than one of theplants in the,Homestead District; and that for administrative pur-1The Regional Director reported that District 50 submitted 70 application cards, ofwhich 67 bore apparently genuine original signatures of persons whose names appearedon the Company's pay roll of August 31, 1943There were 135 employees on said payroll in the unit which District 50 alleges is appropriate.He further reported that the C I 0 submitted 81 application cards, of which 73bore apparently genuine original signatures of persons whose names appear upon theCompany's pay roll of August 31,1943.Said pay roll contained the names of 177persons in the unit hereinafter found appropriate.The Trial Examiner reported that the C.I.0. submitted 3 additional applicationcards at the hearing, all of which appear to contain genuine original signatures and thenames of persons appearing upon th- Company's pay roll of August 18, 1943. This payrollwas concerned solely with the South Charleston plant, and indicated that there were'27 employees of the Company engaged at that plant in the unit hereinafter found appro-priate. 068DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes the Homestead District is operated as an integrated unit.Onthe other hand, while the Carrie plant and the Homestead plant arepractically contiguous (being located on opposite sides of the Monon-gahela River), the W & A plant is located approximately 13 miles,and the South Charleston plant is located approximately 250 miles,from the Homestead plant.The employees involved herein am all militarized guards or fire in-spectors and are under the supervision of a- plant-protection superin-tendent stationed at the Homestead plant, assisted by a supervisor incharge of each of the plants. There appears to be little interchangeof personnel between the Homestead plant, the South Charleston plant,and the W & A plant; however, there is frequent interchange betweenthe Carrie plant and the Homestead plant.Wages, hours of employ-ment, and other working conditions are the same at all four plants,with the exception that the employees in the South Charleston plantare paid by check, whereas the employees at the other three plants arepaid in cash, their pay envelopes being made up at the Homesteadplant.Seniority is on a plant basis rather than on a district basis.The employees at the Charleston plant are auxiliaries of the U. S.Coast Guard, whereas the employees at the other three.plants areauxiliaries of the'U. S. Army.However, the duties and obligationsof both groups are substantially the same.There has been no past bargaining history with respect to theplant-protection employees in the District.However,- in an electionconducted by the, Board among the production- and maintenanceemployees of the Company at its various plants, the employees of theHomestead District voted as a single unit 2 In view of this, recog-nition by the Board regarding the voting unit which was basedlargely upon the organizational and functional set-up of the District,we are of the opinion that the unit requested by the C. I. O. is theappropriate- one.We are mindful of the contention of District 50that we have found individual plants of the Company constituteappropriate units.3However, each of these plants is a separate anddistinct organizational unit in its relation to the Company, and we haveadhered, as far as feasible, to such organization in determining theappropriate bargaining unit.No sufficient reason for departingfrom this practice has been advanced in this proceeding.We find, therefore, that all plant-protection employees of theCompany engaged in its Homestead District, composed of the Home-stead, Carrie,W & A, and South Charleston plants, including watch-'SeeMatte, of Carncg,e-I!Lno,s Steel Corporation,42 N L R B 1242-'Cases Nos. R-5808 (Farrell plant), certification issued August13,1943; R-5856(Braddock plant), certification issued August 24, 1943; and R-5861(Duquesne plant),certification issued August 24, 1913 CARNEGIE TLLIN1OIS STEEL CORPORATION69Inen, policemen, guards, and fire inspectors, but excluding administra-tive and confidential employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectidely recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining.V.THE - DETERMINATION OF REPRESENTATIVESWe shall, in accordance with our usual procedure, direct that thequestion concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriateunit.Although District 50 did not give any indication whether ornot it desired to participate in an election in the above-mentionedunit, we have found that its showing of representation in the unit issubstantial.We shall, therefore, accord it a place upon the ballot,but shall permit it to withdraw therefrom by filing a Notice of With-drawal with the Regional Director within ten (10) days from theissuance of the Direction of Election herein.Accordingly, we shalldirect that the election be held among the employees who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election, subject to the limitations and additions setforth herein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRegulations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Carriegie-IlliiioisSteel Corporation, Pittsburgh, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election,. to determine whether they desireto be represented by District 50, United Mine Workers of America,or by United Steelworkers of America, affiliated. with the Congressof Industrial Organizations, for the purposes of collective bargaining,or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.